Case 1:20-cv-20403-MGC Document 12-1 Entered on FLSD Docket 03/18/2020 Page 1 of 8




                         EXHIBIT A
Case 1:20-cv-20403-MGC Document 12-1 Entered on FLSD Docket 03/18/2020 Page 2 of 8
Case 1:20-cv-20403-MGC Document 12-1 Entered on FLSD Docket 03/18/2020 Page 3 of 8
Case 1:20-cv-20403-MGC Document 12-1 Entered on FLSD Docket 03/18/2020 Page 4 of 8
Case 1:20-cv-20403-MGC Document 12-1 Entered on FLSD Docket 03/18/2020 Page 5 of 8
Case 1:20-cv-20403-MGC Document 12-1 Entered on FLSD Docket 03/18/2020 Page 6 of 8
Case 1:20-cv-20403-MGC Document 12-1 Entered on FLSD Docket 03/18/2020 Page 7 of 8
Case 1:20-cv-20403-MGC Document 12-1 Entered on FLSD Docket 03/18/2020 Page 8 of 8
